Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments filed 1/4/2021 are persuasive to overcome the previous grounds of rejection and to place the application in condition for allowance. The closest prior art of record is Jaeb et al. (US Pre-Grant Publication 2009/0227969). Jaeb fails to reasonably teach or suggest the newly presented limitations directed to the configuration of the first and second porous layers and the absorbent layer. Furthermore, in the opinion of the Examiner, one of ordinary skill would find no teaching suggestion or motivation to modify Jaeb to arrive at the invention as claimed. Specifically, since Jaeb teaches a diverter layer (232) which separates the porous layers, one of ordinary skill would need to remove the diverter layer, or move the upper porous layer to a location below the diverter layer, and then subsequently resize and reconfigure the porous layers to arrive at the configuration as claimed. Without the benefit of hindsight reasoning, such a substantial redesign for the device of Jaeb would not have been obvious to a person having ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781